DETAILED ACTION
The instant action is in response to application 28 April 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The abstract is objected to for the following informalities:
“suppressing an increased area” appears to mean “minimizing area”.
The specification is objected to for the following informalities:
¶3 “there are an analog control system and a digital control system” appears to mean “there are 
¶10 “the transfer function that is a characteristic of the PID control circuit” appears to mean “the transfer function of the PID control circuit”
¶10  “inductor Lout and capacitor Cout can be selected in a variety” requires revision.  As written, this suggests that one of ordinary skill can change inductance/capacitance values in operation, which is not suggested by the application and figures.  
¶11 “selected ones” appears to mean “selected components”.
In this particular case, it may increase clarity of the specification to minize usage of the verb “to be” and its conjugations (am are is was were be being been).
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
Figures 11A & 11B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claim 1, line 12 states “the converter output the output voltage”.  The problem here is that the converter is singular, and output is the plural form of the verb.  Anaphoras do also not appear often in legal language, though that particular matter is a minor grammatical error.  The antecedent basis issue must be addressed   For the purpose of examination, it will be assumed the above reads as “the converter generates the output voltage”.
As to claim 12, applicant claims a method, and then proceeds to list a number of apparatus limitations.  Per MPEP 2173.05(p) “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)”.  Please either reword as a method claim or an apparatus claim.  As presently written, it is not clear which statutory category is being claimed.  For the purposes of examination, it will be assumed applicant claimed an apparatus, since most of the limitations appear to be in the form of an apparatus.
Claims 2-8, 13-14 depend directly or indirectly from a rejected claim and are, therefore, also rejected under 35 USC 112(b) , or  35 U.S.C. 112 (pre-AIA ) second paragraph for the reasons set above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9  (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Takata (US 2015/0061391) in view of Yamada (US 2005/0254265).
As to claim 1,  Takta discloses A semiconductor device comprising: a converter (Fig. 1, 110) that is characterized by a control parameter ((¶46 3.3V +/- .3V)); a non-volatile storage device (Fig. 1 FMEM) that operates with an output voltage of the converter; and a processor (Fig. 1, CPU) that operates with the output voltage of the converter and controls the non-volatile storage device, 
Though suggested by the setup and wording in ¶41, ¶42 he does not explicitly disclose wherein the control parameter is stored in the non- volatile storage device, and wherein the control parameter is read from the non- volatile storage device by the processor and set in the converter while the converter output the output voltage.
Yamada teaches (Fig. 9) wherein the control parameter (VDCCOM) is stored in the non- volatile storage device (¶159 “ROM”), and wherein the control parameter is read from the non- volatile storage device by the processor (¶159  “The CPU reads out a program including the respective steps in the flow chart of FIG. 9 from a ROM (Read Only Memory), and executes that program to control voltage conversion of the direct current voltage into output voltage Vm in accordance with the flow chart of FIG. 9.”)and set in the converter while the converter output the output voltage (Vm).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use non-volatile memory as disclosed in Takata to not reprogram the memory every time the system starts.  
As to claim 9, Takata teaches a system comprising a semiconductor device including a first external terminal (101+) and a second external terminal (Vcp), and a switching circuit (202a) that is coupled with the first external terminal, the semiconductor device comprising: a processor (121); a non-volatile storage device (122a), the processor and the non- volatile storage device being coupled to the second external terminal (VCP), and operating with a voltage at the second external terminal; and a converter  (110) that is coupled to the first external terminal, and is characterized by a control parameter (¶46 3.3V +/- .3V), 
Takata does not disclose  wherein the switching circuit comprises: a transistor that switches according to an output of the converter provided via the first external terminal; and an inductor and a capacitor that are supplied current via the transistor, and wherein the switching circuit outputs a voltage corresponding to the output of the converter to the second external terminal, and wherein the control parameter is stored in the non- volatile storage device, and is read from the non-volatile storage device, and is set to the converter by the processor.
Yamada teaches a system comprising a semiconductor device (100) including a first external terminal (B+) and a second external terminal (node 12/14/c2), and a switching circuit (Q1, Q2) that is coupled with the first external terminal, the semiconductor device comprising: a processor (¶159, ROM/CPU); and a converter (12) that is coupled to the first external terminal, and is characterized by a control parameter (VDDCM), wherein the switching circuit comprises: a transistor (Q1) that switches according to an output of the converter provided via the first external terminal (Fig. 4, shows VB in feedforward control) ; and an inductor (the inductor is fed when the motor is generating, causing the buck converter to act as a boost converter) and a capacitor (the capacitor is fed when the boost converter acts as a boost converter) that are supplied current via the transistor (¶96 “As such, voltage-up converter 12 has the capability of a bidirectional converter”), and wherein the switching circuit outputs a voltage corresponding to the output of the converter to the second external terminal, and wherein the control parameter is stored in the non- volatile storage device, and is read from the non-volatile storage device, and is set to the converter by the processor (¶159).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use non-volatile memory as disclosed in Takata to not reprogram the memory every time the system starts.  
Claims 2-3 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Takata (US 2015/0061391) in view of Yamada (US 2005/0254265) and Ye (US 10027219).
Takata in view of Yamada does not disclose a digital control loop that is characterized by the control parameter; an analog control loop that includes a predetermined characteristic; a first mode switching circuit that is coupled to the digital control loop and the analog control loop, and is configured to select between the digital control loop and the analog control loop by a first mode switch signal, and wherein the output voltage of the converter is determined by the digital control loop or the analog control loop selected by the first mode switching circuit
Ye teaches a digital control loop (Fig. 1, item 108) that is characterized by the control parameter (Vload); an analog control loop (Fig. 1, item 106) that includes a predetermined characteristic (peak-valley); a first mode switching circuit that is coupled to the digital control loop and the analog control loop (Fig. 1, item 110), and is configured to select between the digital control loop and the analog control loop by a first mode switch signal (Col. 3, lines 35-40 “The digital PWM circuit receives the pulse control signal when the analog clock gate enable signal is at the first logic state, and the digital PWM circuit receives the digital control signal when the digital clock gate enable signal and the processing clock gate enable signal are at the first logic state.”), and wherein the output voltage of the converter is determined by the digital control loop or the analog control loop selected by the first mode switching circuit (See Fig. 2)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use multiple control loops as disclosed in Ye to decrease standby power (Ye, Col. 2, lines 10-13).  
As to claim 3, Takata in view of Yamada and Ye teaches the converter further comprising a register (item generating enable signal mentioned above) that is coupled to the digital control loop, wherein the control parameter is set to the register while the analog control loop is selected by the first mode switching circuit.
Allowable Subject Matter
Claims 12-14 would be allowable if rewritten or amended to overcome the rejection(s) under 3 35 U.S.C. 112(b) set forth in this Office action.
Claims 4-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-11 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 4, the prior art fails to disclose: “the digital control loop comprising: a compensation circuit that is characterized by the control parameter from the register, and is supplied a digital signal corresponding to an error between the output voltage of the converter and a reference voltage; and a first comparator that compares a comparison signal that changes over time, and outputs a PWM signal, wherein the analog control loop comprises a second comparator that compares an analog signal corresponding to the error and a predetermined threshold, and outputs a PFM signal, and wherein the PWM signal and the PFM signal are selected by the first mode switching circuit.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 10, the prior art fails to disclose: “the converter comprising: a digital control loop comprising: a compensation circuit that is characterized by the control parameter, and is supplied a digital signal corresponding to an error between an output voltage at the second external terminal and a reference voltage; and a first comparator that compares an output of the compensation circuit and a comparison signal that changes over time, and outputs a PWM signal; an analog control loop comprising a second comparator that compares an analog signal corresponding to the error and a predetermined threshold, and outputs a PFM signal; and a mode switching circuit that is coupled to the digital control loop and the analog control loop, and is configured to select between the PWM signal and the PFM signal by a mode switch signal, and to output as an output of the converter.” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 12, the prior art fails to disclose " digital control loop comprising: a compensation circuit that is characterized by the control parameter, and is supplied a digital signal corresponding to an error between the power supply voltage and a reference voltage; and a first comparator that compares an output of the compensation circuit and a comparison signal that changes over time, and outputs a PWM signal; an analog control loop comprising a second comparator that compares an analog signal corresponding to the error and a predetermined threshold, and outputs a PFM signal; and a mode switching circuit that is coupled to the digital control loop and the analog control loop, and is configured to select between the PWM signal and the PFM signal by a mode switch signal, and to output as an output of the converter, wherein the PFM signal is selected by the mode switch signal and the power supply voltage is generated based on the PFM signal, when a voltage value of the power supply voltage generated based on an output of the converter reaches a predetermined value, and wherein the control parameter stored in the non-volatile storage device is transferred to the compensation circuit,” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839